Dear Mr. Bertrand:
We are in receipt of your letter dated May 29, 1992 directed to Attorney General Richard P. Ieyoub.  Your opinion request has been assigned to me for research and reply.
The facts related in your letter indicate that you are a member of the Jefferson Davis Parish School Board, elected from District 1.  You are planning to change your domicile to a location outside the district from which you were elected.  You inquire what effect this decision will have on your membership with the school board.
The law is unambiguous on this point.  LSA-R.S. 17:52(E)(2) states, in part:
     "The seat of any member who changes his domicile from the district he represents . . . shall be vacated thereby, any declaration of retention of domicile to the contrary notwithstanding."
Further, pertinent provisions of the Election Code provide:
     "A `vacancy' occurs in an elective office . . . when the person elected to or holding the office no longer meets the residence or domicile requirements of that office, any declaration of retention of domicile to the contrary notwithstanding." LSA-R.S. 18:581(1).
It becomes incumbent upon the parish school board to declare a vacancy in office in these circumstances.  LSA-R.S. 18:602(B) provides, in part:
     "When a vacancy occurs in the membership of a city or parish school board, the remaining members of the board shall, within ten days, declare that the vacancy has occurred and proceed to appoint a person who meets the qualifications of the office to fill the vacancy.  For the purposes of this Subsection, . . . a `vacancy' . . . in a parish school board office shall be deemed to have occurred when . . . in the case of a parish school board, a member changes his domicile from the district he represents. . . ."  (Emphasis added).
In accordance with the cited statutory authority, it is the opinion of this office that a vacancy on the parish school board upon which you serve will be created should you change your domicile from the district you represent. The law requires the school board to declare a vacancy should these events transpire.
We hope this interpretation of the law will be of assistance to you.  Should you have further questions regarding this matter, please contact our office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ams